Citation Nr: 1535010	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-18 664A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

REMAND

The Veteran does not contend that his hypertension was directly caused by his service (See VA Form 9).  Further, a review of the claims file reveals that the Veteran's service treatment records are negative for hypertension on his entrance examination, during service, and at his exit examination.  

The Veteran is in receipt of service connection for coronary artery disease, posttraumatic stress disorder (PTSD), and diabetes mellitus.  He alleges that his hypertension is linked to his diabetes. (See VA Form 9.)  The Veteran's representative has also noted that multiple studies have provided a positive association between anxiety and hypertension. (See Appellant's Brief dated July 21, 2015).  In addition, VA has recognized that some studies have found an association between PTSD and poor cardiovascular health. 
(See http://www.research.va.gov/currents/spring2015/spring2015-8.cfm)

Based on his allegations and the above noted studies, the Board finds that an examination and opinion is warranted.  The clinician should consider the severity of the Veteran's PTSD, heart disease, and diabetes, if pertinent.  In this regard, the Board notes that VA treatment records in May 2008 reflect no PTSD symptoms.  The clinician should also consider the post-active duty records which show reports of hypertension and chest pain in April 2005, and continuing through a September 2013 examination in which the Veteran complained of chest pain, shortness of breath, fatigue, and angina.

A September 2011 VA examination record reflects treatment and/or mental health diagnoses in September 2008 and January 2009; such records are not associated with the claims file.  The Board finds they may be relevant to this appeal as they may reflect the severity of the Veteran's symptoms, which may be pertinent to whether PTSD caused or aggravated his hypertension.  These records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Associate VA medical treatment records from September 2008 and January 2009 with the claims file.

2. Schedule the Veteran a VA examination to determine if the Veteran's hypertension is causally related to, or aggravated by, a service-connected disability.  

The claims file should be made available to the examiner for review before the examination.  

The examiner should provide an opinion as whether it is as likely as not (50 percent or greater) that the Veteran's hypertension is caused by, or aggravated by, a service connected disability, including, but not limited to, diabetes, PTSD, and coronary artery disease.  

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability. 

The examiner should consider the pertinent evidence to include: a) diagnosis of hypertension in approximately April 2005; b) diagnosis of PTSD in approximately January 2009, subsequently evaluated as mild or moderate in September 2011; c) diagnosis of diabetes in approximately May 2009; d) diagnosis of coronary artery disease in approximately September 2013; e) the studies noted above (See http://www.research.va.gov/currents/spring2015/spring2015-8.cfm); and f) the severity of the Veteran's PTSD, diabetes, and coronary artery disease as noted in his medical records (e.g. September 2011 VA examination, January 2009 VA examination, May 2009 private medical records, April 2005 private cardiovascular medical records, etc.) as it may relate to his hypertension.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3. Thereafter, readjudicate the issue of entitlement to service connection for hypertension, to include as secondary to other service-connected disabilities.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



